            Case 2:18-cv-04944-PBT Document 26 Filed 02/18/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ERBY, on behalf of himself
                                :
and all others similarly situated,
                                :
                                :
          Plaintiff,            :
                                :
v.                              :                      CASE NO. 2:18-cv-04944-PBT
                                :
ALLSTATE FIRE AND CASUALTY INS. :
CO.,                            :
                                :
          Defendant.            :
                                :


      PLAINTIFF’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff, Michael Erby (“Plaintiff”) hereby responds to Defendant, Allstate Fire and

Casualty Ins. Co.’s (“Defendant”) Notice of Supplemental Authority in support of its January 29,

2020 Motion for Reconsideration of this Court’s Order denying Defendant’s Motion to Dismiss

Plaintiff’s Unfair Trade Practices Consumer Protection Law Claim (“UTPCPL”) as follows:

       1.       Denied as stated. Defendant offers to attach the Wenk v. State Farm Fire &

Casualty Co.’s, ___A.3d ____ 2020 WL 597224 (Pa. Super 2000), as Supplemental Authority in

support of its Motion for Reconsideration. Wenk does not in any way alter the reasoning by this

Court that Plaintiff may pursue a UTPCPL claim against Defendant. In Wenk, the Pennsylvania

Superior Court found that a plaintiff may not pursue a UTPCPL claim solely based on

institutional bad faith of handling an insurance claim. Id. In this case, Plaintiff is not asserting a

claim solely based on institutional bad faith. Plaintiff is asserting a claim based on how

Defendant violated Pennsylvania law in not compensating Plaintiff and members of the class for

sales tax as mandated under Motor Vehicle Physical Damage Appraisal Act, (“MVPDAA”) 63

Pa. C.S.A. § 851 et seq. See 31 Pa. Code 62.3(e)(4). The MVPDAA mandates sales tax
            Case 2:18-cv-04944-PBT Document 26 Filed 02/18/20 Page 2 of 4




inclusion in an appraisal report. Id. The Pennsylvania Superior Court in Berg v. Nationwide

Mutual Ins. Co., Inc., 44 A.3d 1164, 1175 (Pa. Super. 2012) has already found when an

insurance company violates the MVPDAA, this in and of itself constitutes the violation of the

UTPCPL. Id. Plaintiff’s claim is not for failure to properly handle an insurance claim but rather

failure to properly provide an appraisal report in conformance with Pennsylvania law. Pursuant

to Berg, this claim is actionable under the UTPCPL.

       2.       Denied. In Wenk, the plaintiffs were arguing that State Farm acted institutionally

in bad faith and, thus, violated the UTPCPL. The Superior Court rejected that a claim based

solely on institutional bad faith claim can constitute a claim under the UTPCPL. Wenk, 2020 Pa.

Super. LEXIS 6. In contrast in this case, consistent with Berg, Plaintiff is arguing Defendant

violated the MVPDAA in processing their appraisal report which Berg found constituted a claim

under the UTPCPL. Berg, 44 A.3d at 175. Thus, Defendant’s argument should be rejected.

       3.       Admitted.

       4.       Denied. See answer to No. 2.

       5.       Denied. See answer to Nos. 1 and 2.

       6.       Denied. See answer to No. 2.

       7.       Denied. See answer to No. 2.

       8.       Denied. See answer to No. 2.

       9.       Denied. The Wenk court found that institutional bad faith by defendant cannot

form the basis of a UTPCPL claim when no statutory violation is found. However, in this case, a

statutory violation was found when Defendant violated the MVPDAA and failed to provide an

appraisal report to Plaintiff and members of the class in conformance with Pennsylvania law.
         Case 2:18-cv-04944-PBT Document 26 Filed 02/18/20 Page 3 of 4




Berg, 44 A.3d at 1175. When Defendant did so, Defendant acted deceptively and in bad faith

under the UTPCPL pursuant to Berg. Id. Thus, Defendant’s argument should be rejected.



                                                Respectfully submitted,

Date:   February 18, 2020
                                           BY: /s/ Daniel C. Levin
                                               DANIEL C. LEVIN, ESQUIRE
                                               CHARLES E. SCHAFFER, ESQUIRE
                                                LEVIN SEDRAN & BERMAN LLP
                                               510 Walnut Street, Suite 500
                                                Philadelphia, PA 19102
                                                (215) 592-1500

                                                 Aaron Rihn, Esquire
                                                 ROBERT PEIRCE & ASSOCIATES, P.C.
                                                 2500 Gulf Tower
                                                 707 Grant Street
                                                 PittsBergh, PA 15219-1918
                                                 412-281-7229

                                                 Jason Medure, Esquire
                                                 MEDURE BONNER BELLISSIMO, LLC
                                                 713 Wilmington Avenue
                                                 New Castle, PA 16101
                                                 724-653-7855

                                                 Larry WeisBerg, Esquire
                                                 Derrek W. Cummings, Esquire, CPA
                                                 Steve T. Mahan, Esquire
                                                 Stephen P. Gunther, Esquire
                                                 MCCARTHY WEISBERG CUMMINGS,
                                                 P.C.
                                                 2704 Commerce Drive, Suite B
                                                 HarrisBerg, PA 17110-9380
                                                 717-238-5707

                                                 Counsel for Plaintiff
         Case 2:18-cv-04944-PBT Document 26 Filed 02/18/20 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 18th day of February, 2020, a true and correct copy of the

foregoing Response to Defendant’s Notice of Supplemental Authority was electronically filed with

the Clerk of Court of the United States District Court for the Eastern District of Pennsylvania by

using the CM/ECF system which will send a Notice of Electronic filing to all parties of record.

                                             BY: /s/ Daniel C. Levin
                                                  DANIEL C. LEVIN, ESQUIRE
